        Case 7:20-cr-00626-PMH
Case 7-20-cr-00626-PMH          Document
                          Document       156 inFiled
                                   155 Filed    NYSD 03/17/21 Page 1 ofPage
                                                       on 03/16/2021    1   1 of 1

                  THE LAW OFFICES OF SEAN M. MAHER, PLLC




                                                            March 16, 2021


 VIA ECF                                                           Application granted. The Clerk is
                                                                   directed to terminate ECF No.
 Honorable Philip M. Halpern                                       155.
 United States District Judge
 United States Courthouse                                          SO ORDERED.
 300 Quarropas Street
 White Plains, NY 10601-4150                                       _______________________
                                                                   Philip M. Halpern, U.S.D.J.
        RE:    United States v. Reid et al. (Donavan Gillard),
               20 Cr. 626 (PMH)                                    Dated: White Plains, NY
                                                                          March 17, 2021
 Dear Judge Halpern:

         I respectfully write to request permission to withdraw as counsel for Mr. Donavan
 Gillard.

         On February 10, 2021 I was appointed as CJA counsel for Mr. Gillard. Today private
 counsel Mr. Derrick Magwood, Esq. filed a Notice of Attorney Appearance on behalf of Mr.
 Gillard. Doc. No. 154. I have spoken with Mr. Magwood and can confirm that Mr. Magwood
 has been retained to represent Mr. Gillard in this matter.

        Accordingly, I request permission to withdraw as counsel for Mr. Gillard.


                                                            Respectfully submitted,


                                                            ____/S/________________
                                                            Sean M. Maher



 cc:    All counsel via ECF




                   2796 SEDGWICK AVENUE, SUITE C1, BRONX, NEW YORK 10468
                             (212) 661-5333 • (347) 548-9959 FAX
                                 WWW.SEANMAHERLAW.COM
